Citation Nr: 0126968	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  99-22 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the right shoulder, status-postoperative anterior 
capsulorrhaphy with degenerative joint disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to May 
1990.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefit sought.  The veteran's claim was the subject of a 
Board Remand dated in July 2001.  The development undertaken 
pursuant to the Board's Remand has been completed to the 
extent practicable, and the case has been returned to the 
Board for resolution.  


FINDINGS OF FACT

1.  The objective medical evidence shows that the veteran is 
right-hand dominant.  

2.  The veteran's right shoulder disability is objectively 
shown to be productive of symptomatology most consistent with 
limitation of motion of the right arm to shoulder level as a 
result of pain and weakness.  


CONCLUSION OF LAW

The criteria for assignment of a 20 percent evaluation for 
the veteran's right shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected recurrent 
dislocation of the right shoulder, status-postoperative 
anterior capsulorrhaphy with degenerative joint disease 
(right shoulder disability) is of greater severity than 
reflected by the currently assigned 10 percent evaluation.  
Accordingly, the veteran seeks a higher rating for that 
disability.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5107).  In substance, the VCAA provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist.  The provisions of the 
VCAA apply to all claims for VA benefits, to include claims 
involving entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, VA's redefined duty 
to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussion as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statements of the case, in addition to 
correspondence from the RO to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  Accordingly, the Board finds that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Moreover, the Board notes that in July 2001, the case was 
remanded back to the RO in order that the veteran could be 
scheduled to appear at a personal hearing before a member of 
the Board sitting at the RO.  Pursuant to the Board's July 
2001 Remand, the veteran was scheduled to appear at that 
hearing in September 2001.  The record reflects that his 
current address was verified, and that by letter of August 
2001, he was given notice of his scheduled hearing.  However, 
the veteran failed to appear at his scheduled hearing at the 
appointed time without explanation. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, multiple personal statements made by the 
veteran, reports of VA rating examinations, and a transcript 
of personal hearing testimony given by the veteran at the RO 
before a Decision Review Officer.  Further, as noted, the 
veteran was scheduled to appear before a member of the Board 
sitting at the RO.  Despite having been given proper notice, 
he nonetheless failed to report at that hearing.  In any 
event, the Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran regarding development of evidence is required, and 
would otherwise be unproductive. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule)  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  Id.; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (2001), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several Diagnostic Codes.  
The critical element in permitting the assignment of several 
ratings under various Diagnostic Codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Historically, service connection for recurrent dislocation of 
the right shoulder, status-postoperative, anterior 
capsulorrhaphy was granted by a March 1991 rating decision.  
A 10 percent evaluation was assigned, effective from May 16, 
1990.  In April 1998, a new claim for an increased rating for 
the right shoulder disability was received from the veteran.  
He contended in substance that the currently assigned 10 
percent evaluation did not adequately reflect the severity of 
that disability.  The veteran's claim was denied by an 
October 1998 rating decision.  This appeal followed.  

In connection with his current claim for an increased rating, 
the veteran underwent a medical examination in June 1998.  
The report of that examination shows that the veteran 
complained of having a recurrent dislocated right shoulder.  
He had reportedly recently fractured his right shoulder in 
two places, and surgery had been recommended.  He stated that 
his usual occupation was that of a meat cutter, and that he 
had left that position because of problems with his shoulder.  
The veteran stated that he was unable to work as a result of 
decreased range of motion and pain.  On examination, the 
veteran was shown to be right-hand dominant, and X-rays 
disclosed that his fractures had not healed.  The veteran 
complained of experiencing pain, weakness and decreased range 
of motion.  The examiner noted that the veteran had weakness, 
abnormal movement, and instability on examination.  
Neurological status was intact and examination of the 
peripheral pulses revealed no abnormalities.  No arthritis 
was noted.  The examiner stated that the pain, weakness, and 
instability of the right shoulder were due to the post-
service fractures.  

The veteran underwent a subsequent VA rating examinations in 
August 1999 and a private examination authorized by what 
appears to be a state office of disability determination in 
September 1999.  The reports of those examinations show that 
the veteran continued to complain of experiencing constant 
pain on use of his right shoulder, and that he claimed to 
have left his job as a meat cutter due to such pain, 
numbness, and weakness.  In August 1999, the examiner 
observed that while the veteran had been advised to undergo 
corrective surgery for his right shoulder fractures, he had 
refused to do so for unspecified "personal reasons."  He 
reportedly resided in a VA domiciliary.  On examination, the 
veteran was noted not to have any particular pain in his 
right shoulder.  He had non-tender scars on his shoulder.  
Forward flexion and abduction were both from 0 to 170 
degrees, and internal and external rotation were both from 0 
to 90 degrees.  The veteran complained of pain on extreme 
ranges of motion, and the examiner stated that while DeLuca 
considerations were taken into account, the veteran was not 
shown to have incoordination or affect of gravity or 
resistance, but that he did complain of some discomfort.  
Muscle tone and power in the upper extremities were within 
normal limits without muscle wasting.   

The report of the September 1999 private examination shows 
that the veteran complained of experiencing multiple joint 
problems for the past several years.  He was noted to have 
been unemployed for over a year, but also resided at the VA 
and had been a patient in a substance abuse program since 
February 1999.  According to the veteran, in addition to 
pain, he was unable to lift above his head.  He stated that 
very limited activities would cause pain and further problems 
including "potential dislocation."  The veteran reported 
that he had very few medical problems other than the 
residuals of his right shoulder injury.  The examiner stated 
that the veteran's right upper extremity had compromised 
range of motion and degenerative joint disease shown on X-
ray.  The veteran had normal strength and muscle coordination 
in his right upper extremity and in his right hand.  The 
examiner noted that the veteran had marked functional 
limitations secondary to his bilateral shoulder joint 
pathology.  He stated that the veteran was unable to reach 
overhead and could not perform any work-related tasks in that 
position.

Clinical treatment records dating from approximately June 
1998 through April 2000 show that the veteran was primarily 
seen throughout this period for inpatient polysubstance abuse 
treatment and not specifically for symptomatology related to 
his right shoulder.  He had also experienced problems with 
his left shoulder and left wrist in addition to the right 
shoulder.  Generally, the contemporaneous clinical treatment 
records reflect that the veteran's primary complaints 
involving his right shoulder involved pain or painful motion.  
He complained that he was unable to lift heavy objects above 
his head or shoulder level due to pain and weakness.  A 
treatment note dated in June 1998 shows that the veteran was 
unable to engage in overhead activities, and that performing 
heavy labor would always be a problem for him.  Subsequent 
treatment records dated in December 1998 showed that the 
veteran was able to perform light duty, but was unable to 
engage in any heavy lifting.  Given that he spent the bulk of 
his time in inpatient domiciliary care, the veteran's 
employability was not considered to be a problem, according 
to a treating physician.  

In January 1999, the veteran denied experiencing any 
symptoms, and all joints were noted to move well with all the 
peripheral pulses intact.  An October 1999 treatment note 
shows that the veteran did well following treatment for his 
in-service right shoulder injury until 1998 when he sustained 
a suboccipital oblique fracture of the humerus with re-
dislocation of the shoulder.  Such injury was immobilized 
under anesthesia, and the veteran subsequently did well.  
However, the shoulder was reportedly not as stable as it had 
been prior to the injury, and the veteran reported 
experiencing more pain.  On examination in October 1999, the 
veteran's right shoulder was shown to be of normal 
configuration, but had a very slight subacromial grooving on 
the right side.  He had a well-healed deltopectoral incision 
with slight tenderness over the bicipital groove and rotator 
cuff.  There was modest laxity with slight anteroposterior 
instability with apprehension test negative.  The veteran had 
full flexion with active abduction up to 155 or 160 degrees, 
good extension, and good external and internal rotation.  The 
physician offered a diagnosis of residual dislocation of the 
shoulder and more instability on the right side with 
increased pain.  The examiner reportedly told the veteran 
that no further surgical intervention was in order and that 
the increased pain in the right shoulder was understandable 
after the surgery on the left wrist as he was currently more 
strenuously using the right arm.  He cautioned the veteran 
against strenuous use of the right arm above the shoulder 
level.  An October 1999 MRI showed no rotator cuff damage and 
no evidence of any subacromial impingement.  August and 
October 1999 X-rays showed a normal right shoulder with no 
acute processes.  

In January 2000, the veteran was shown to have an intact 
range of motion of his right shoulder, but pain was reported.  
The veteran was seen again in March and April 2000 for 
complaints of pain in the right shoulder.  He was shown to be 
able to hold both arms up in flexion and abduction, and was 
able to slowly bring his arms down to his sides.  Flexion, 
extension, and abduction were all within normal limits, 
although crepitus was present on abduction.  The veteran was 
shown to have some limitation of motion on external rotation.  

The transcript of a personal hearing conducted in March 2000 
before a Decision Review Officer at the RO shows that the 
veteran testified that he experienced pain in his right 
shoulder to a greater degree than reflected by the currently 
assigned 10 percent rating.  He stated that he was unable to 
work, that he could not engage in any heavy lifting over his 
shoulders, and that he was right-handed.  The veteran 
testified that he saw a physical therapist once every four 
months, and that his treating physicians had advised him that 
he had deformities and degenerative joint disease in the 
right shoulder.  In addition, he offered that he had been 
advised that he had muscle deterioration secondary to his 
right shoulder injuries.  The veteran testified that he had 
been ill recently, and that as a result, had not undergone 
treatment.  According to the veteran, he had previously 
worked as a meat cutter for a grocery chain, but that he was 
precluded from engaging in that profession due to his 
service-connected disability.  In that regard, he indicated 
that he had been advised that his right shoulder presented a 
chronic problem which would only become worse over time.  The 
veteran stated that his medication included ibuprofen and 
Tylenol.  Further, he indicated that he was ineligible to 
attend VA-sponsored vocational rehabilitation because he was 
only assigned a 10 percent disability evaluation.  

The veteran's service-connected right shoulder disability has 
been evaluated by analogy to the provisions of the VA 
Schedule for Rating Disabilities that contemplate impairment 
of the clavicle or scapula, set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2001).  Under that Diagnostic Code, a 
10 percent evaluation is assigned for malunion of the 
clavicle or scapula.  A 10 percent evaluation is also 
assigned for nonunion of the clavicle or scapula without 
loose movement.  A 20 percent evaluation is assigned for 
nonunion of the clavicle or scapula with loose movement.  In 
addition, a 20 percent evaluation is assigned for dislocation 
of the clavicle or scapula.  A note appended to Diagnostic 
Code 5203 indicates that alternately, the disability could be 
rated on impairment of function of the contiguous joint.  The 
Board also observes that under Diagnostic Code 5203, no 
distinction is made between the major and minor (nondominant) 
hand.  Id.   

In addition, there are other Diagnostic Codes that 
potentially relate to impairment of the shoulder; the veteran 
is entitled to be rated under the Diagnostic Code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the Rating Schedule, a 10 percent rating is for 
assignment.  38 C.F.R. § 4.71, Diagnostic Code 5003 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the major arm 
to shoulder level; a 30 percent is in order when there is 
limitation of motion of the major arm to midway between side 
and shoulder level.  A maximum 40 percent rating is assigned 
where there is limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2001)

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2001).

Diagnostic Code 5202 provides a 20 percent evaluation where 
there is recurrent dislocation of the major humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level.  The next higher 
evaluation, 30 percent, requires frequent episodes and 
guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2001).  However, with respect to the evidence 
related to this appeal, the objective evidence of record does 
not demonstrate infrequent episodes recurrent dislocation of 
the major humerus at the scapulohumeral joint and guarding of 
movement only at the shoulder level.  Thus, no further 
consideration will be given to this provision.

The Board has evaluated the veteran's right shoulder 
disability at issue under the provisions of Diagnostic Code 
5203, and concludes that, under that Diagnostic Code, the 
currently assigned 10 percent evaluation is appropriate, and 
the preponderance of the evidence is against assignment of a 
higher evaluation.  In the present case, the evidence, as set 
forth above, does not demonstrate symptomatology analogous to 
nonunion of the clavicle or scapula with loose movement.  
Thus, an increased evaluation of 10 percent under Diagnostic 
Code 5203 on this basis is not warranted.  

However, Diagnostic Code 5203 also contemplates dislocation 
of the clavicle or scapula.  In this regard, the record does 
appear to indicate that when the veteran sustained a fracture 
of the humerus in April 1998 he may have also dislocated his 
shoulder.  None of the other extensive medical evidence 
relevant to this appeal documents any recent recurrent 
dislocations of the right shoulder.  The Board notes that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this regard, the veteran's right 
shoulder disorder was originally rated by analogy to the 
provisions of Diagnostic Code 5203, relating to impairment of 
the clavicle or scapula.  Diagnostic Code 5203, with a 
maximum rating of 20 percent, provides that impairment of the 
clavicle or scapula can be alternatively rated on impairment 
of function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2001).  Thus, in absence of any current 
medical evidence of dislocation except for the one episode in 
April 1998, or malunion or nonunion of the clavicle or 
scapula, the Board concludes that the veteran's service-
connected right shoulder disability is most appropriately 
rated under Diagnostic Code 5201, relating to limitation of 
motion of the arm.  As the veteran's primary complaints 
involve functional impairment due to limitation of arm motion 
and pain and the vast majority of the medical evidence in 
this case documents this symptomatology, the Board finds that 
Diagnostic Code 5201 is a more appropriate Diagnostic Code in 
this case.  Further, as noted above, in Esteban, supra, the 
United States Court of Appeals for Veterans Claims (Court) 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Diagnostic Code 5203 allows for an alternative rating based 
on the impairment of function of contiguous joint.  Thus, 
separate ratings for the veteran's limitation of motion in 
the right shoulder and impairment of the clavicle or scapula 
would not be permitted.  Diagnostic Code 5202 provides for 
evaluation of impairment of the humerus but includes 
references to limitation of motion; thus, a separate rating 
again would not be in order.

With regard to the provisions of Diagnostic Code 5201, the 
Board notes that there appears to be some question as to the 
degree to which the veteran experiences limitation of motion 
of his right arm as a result of his service-connected right 
shoulder disability.  The clinical treatment records and 
examination reports dated in 1998 and 1999 suggest that the 
veteran had at least a compromised range of motion in his 
right arm and shoulder due to his right shoulder disability, 
and that he would likely be precluded from engaging in heavy 
lifting, particularly over his head.  However, the more 
recent clinical treatment records show that the veteran had 
an essentially normal range of motion in his right arm and 
shoulder, albeit with complaints of pain at the outer limits 
of the range of motion.  In any event, while there may exist 
some question as to the actual extent to which the veteran is 
precluded from lifting his right arm, it does appear that he 
experiences significant difficulty in raising his right arm 
and lifting objects above shoulder level.  Therefore, even 
though the veteran may be able to raise his arms fully, after 
taking the effects of pain and weakness into consideration, 
the Board finds that the evidence supports assignment of a 20 
percent evaluation under Diagnostic Code 5201.  The Board 
finds that the veteran's objectively demonstrated pain on 
motion in his right upper extremity resulting from the 
service-connected right shoulder disability is effectively 
consistent with limitation of motion of the right arm at 
shoulder level.  For this reason, the Board finds that 
assignment of a 20 percent evaluation, and no more, is 
appropriate here under Diagnostic Code 5201.  To that extent 
only, the veteran's appeal is granted.  However, the Board 
also concludes that his symptomatology cannot be 
characterized as being of such severity as to warrant 
assignment of a disability evaluation in excess of 20 percent 
under this or any other Diagnostic Code.  

Although the Board has granted a 20 percent evaluation for 
the veteran's right shoulder disability, it is not precluded 
from consideration of the veteran's claim for an increased 
rating on an extraschedular basis.  The potential application 
of Title 38 of the Code of Federal Regulations (2001) in 
addition to the provisions of 38 C.F.R. § 3.321(b)(1) (2001) 
have also been considered.  See Schafrath v. Derwinski,  1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  However, 
there has been no showing that the service-connected right 
shoulder disability under consideration here has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise renders impracticable the application of the 
regular schedular standards.  The Board recognizes that the 
veteran was shown to have been unemployed as reflected by the 
most recent evidence of record, and that he has periodically 
sought treatment for right shoulder pain.  However, the 
objective findings shown on repeat examination do not shown 
impairment of the right shoulder to the degree that would 
result in marked interference with employment.  The Board 
does not doubt that the veteran has significant impairment of 
the right shoulder which result in certain work restrictions.  
However, the Board also finds that the regular schedular 
standards contemplate the symptomatology shown.  In essence, 
the Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  In that 
regard, the Board observes that with respect to the veteran's 
service-connected right shoulder disability, the applicable 
rating criteria contemplate higher ratings for that 
disability.  However, the Board has not found that disability 
to be of such degree of severity as to warrant assignment of 
a higher rating on a schedular basis.  Likewise, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a 20 percent evaluation is 
granted for recurrent dislocation of the right shoulder, 
status-postoperative anterior capsulorrhaphy with 
degenerative joint disease.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

